UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6083


OLANDIO RAY WORKMAN,

                   Plaintiff - Appellant,

             v.

SCOTTY BODIFORD, Jail Administrator individual capacity official capacity;
MAJOR STOWERS, individual capacity official capacity; JIMMY THOMPSON,
Mail Room Supervisor individual capacity official capacity; SERGEANT
BOWMAN, individual capacity official capacity; OFFICER JENNINGS,
individual capacity official capacity; OFFICER SHOKLLY, individual capacity
official capacity; OFFICER COLLIER, individual capacity official capacity,

                   Defendants - Appellees,

             and

JOSEPH KERNELL, Greenville County Administrator individual capacity official
capacity; JOHN VANDERMOSTEN, Interim Assistance County Administrator
individual capacity official capacity; ENNIS FANT, individual capacity official
capacity; WILLIS MEADOWS, individual capacity official capacity; LYNN
BALLARD, individual capacity official capacity; JOE DILL, individual capacity
official capacity; BUTCH KIRVENY, individual capacity official capacity; SID
CATES, individual capacity official capacity; RICK ROBERT, individual capacity
official capacity; FRED PAYNE, individual capacity official capacity;
XANTHENE NORRIS, individual capacity official capacity; LIZ SEMAN,
individual capacity official capacity; BOB TAYLOR, individual capacity official
capacity; GREENVILLE COUNTY COUNCIL,

                   Defendants.
Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, Chief District Judge. (6:18-cv-00355-RBH)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se. Carly Davis, Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Olandio Ray Workman appeals the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Workman v. Bodiford,

No. 6:18-cv-00355-RBH (D.S.C. Oct. 2, 2018 & Dec. 28, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3